     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


STEVEN J. WOOD,

                    Plaintiff,

      v.                                                      No. 20-2222-SAC-KGG

SAFECO INSURANCE COMPANY
OF AMERICA, and SHERYL A. KELLEY,

                    Defendants.

                                 MEMORANDUM AND ORDER

             This diversity personal injury case is one of two federal district actions

filed by the plaintiff Steven Wood on April 4, 2020. The other was filed in the United

District Court of Colorado and assigned to Chief Judge Philip Brimmer. Both actions

arise from a serious single-car accident occurring in Kansas on April 30,2018. The

defendant Sheryl Kelley, a resident of Missouri, was driving the car, and Wood, a

resident of Colorado, was the only passenger. As alleged in the complaint, Kelley’s

automobile insurer at the time of the accident was Safeco Insurance Company

(“Safeco”). The court’s docket reflects two pending motions, Safeco’s motion to

dismiss (ECF# 18) and Kelley’s Motion to Stay/Dismiss (ECF# 20).

             This action is also subject to a stay order. On November 25, 2020, on the

motions of the plaintiff Steven Wood and the defendant Sheryl Kelley, the court

stayed this case pending the ruling of the United States District Court of Colorado’s

decision on Kelley’s pending jurisdictional challenge. ECF# 39. The court directed the

parties to “notify the promptly this court and then work expeditiously together to

have all claims consolidated in one court for resolution.” Id. at p. 7.

                                            1
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 2 of 14




             On March 3, 2021, Wood filed a notice of voluntary dismissal disclosing

that Chief Judge Brimmer had denied Kelley’s pending jurisdictional challenge on

March 2, 2021. ECF# 40. As background for dismissal, the notice stated that this

voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) was “self-executing and

closes the case,” because the defendants had yet to file a motion for summary

judgment. Without attaching Judge Brimmer’s order, the notice quoted from it:

      5. In his March 2, 2021 order, D. Colo. Chief Judge Brimmer stated, “The Court
      finds that Wood has met his burden of making a prima facie showing of
      personal jurisdiction with respect to defendant Kelley and will therefore deny
      Kelley’s motion to dismiss.” CO ECF No. 90 at 9. Relatedly, Defendant Safeco
      has no legitimate grounds to challenge jurisdiction in Colorado.

ECF# 40, p. 2. The notice further explains Wood’s reasons for wanting dismissal of his

Kansas action and preferring to proceed with his Colorado action. Id. at ¶¶ 6-7.

             On March 4, 2021, this court entered a memorandum and order finding

that the plaintiff’s notice of voluntary dismissal was not legally operative. ECF# 41.

The plain terms of Rule 41(a)(1)(A)(i) allow a plaintiff to “dismiss an action without a

court order by filing . . . a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment.” Because the defendants have filed

answers, the court found the plaintiff’s notice of dismissal was not legally operative.

The court also pointed out the plaintiff could look to Rule 41(a)(1)(ii) or (2) for

pursuing dismissal.

             After the court entered its order on March 4, 2021, the defendant Safeco

filed a response and attached a copy of Chief Judge Brimmer’s order. ECF# 42. In it,

“Safeco notes that Plaintiff’s dismissal notice omitted the fact that the Colorado

Court also ordered that the Colorado Action be stayed pending resolution of this


                                            2
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 3 of 14




Kansas action. See Exhibit A, Colorado Order (Dist. Colo. Do. No. 91).” ECF# 42, p. 2.

Chief Judge Brimmer found the conservation of resources from one proceeding and

the likelihood of a more expeditious resolution available in Kansas favored the

interests of the plaintiff, the witnesses, and the public. ECF# 42-2, pp. 12-13. Thus,

he granted Safeco’s motion to stay and stayed his case “pending resolution of the

Kansas case.” Id. at pp. 13-14.

             Having received notice that the defendant Kelley’s jurisdictional

challenge in Colorado has been ruled upon, the court hereby lifts its order staying this

case. ECF# 39. Absent other motions, the magistrate judge is encouraged to proceed

forthwith in directing the parties toward meeting and establishing in orders a timely

path for incorporating all discovery and related agreements from the Colorado action

into this suit and for timely completing all discovery in this case.

             The following motions are pending: Safeco’s motion to dismiss Counts

Seven (bad-faith denial of PIP benefits under Colorado law) and Eight (spoliation)

(ECF# 18), Wood’s response (ECF# 31), and Safeco’s reply (ECF# 34); and Kelley’s

motion to stay or in the alternative to dismiss (ECF# 20) and Wood’s response (ECF#

32); and Wood’s motion to stay case (ECF# 30), Safeco’s response (ECF# 33), and

Wood’s reply (ECF# 37). In light of Chief Judge Brimmer’s ruling, the court dismisses

defendant Kelley’s motion to stay/dismiss as moot. The court proceeds with ruling on

Safeco’s pending motion to dismiss.

             The court understands from Wood’s notice of dismissal that he filed an

amended complaint in the Colorado action and named two new defendants, Safeco

Insurance Company of Illinois and Liberty Mutual Insurance Company. Consequently, in


                                            3
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 4 of 14




ruling on Safeco’s motion to dismiss, the court expects the plaintiff will be amending

his complaint to cure naming the correct party on Count VII. In ruing on the motion to

dismiss, the court accepts as true the factual allegations in the complaint and draws

reasonable inferences in favor of the plaintiff. Gann v. Cline, 519 F.3d 1090, 1092

(10th Cir. 2008). The court is not obliged to accept as true a legal conclusion couched

as a factual allegation. Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 555 (2007).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted). To survive a motion to dismiss, the complaint must contain enough

allegations of fact “to state a claim to relief that is plausible on its face.” Twombley,

550 U.S. at 570. “Thus, in ruling on a motion to dismiss, a court should disregard all

conclusory statements of law and consider whether the remaining specific factual

allegations, if assumed to be true, plausibly suggest the defendant is liable.” Kansas

Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011).

Count VII—Bad Faith Denial of PIP Benefits

             Wood alleges he was entitled to PIP benefits under Kelley’s policy and

under Kansas law and submitted substantiation of his claim to Safeco for these

benefits. He alleges that Safeco unreasonably denied and delayed the payment of PIP

benefits, that Wood’s counsel tried to resolve any issues with the claim but Safeco

delayed responding and refused full reimbursement, that “Safeco knowingly and

recklessly disregarded the validity of Plaintiff’s PIP claims to delay payment of such

claim in bad faith” (¶ 145), that Safeco later issued payment for a portion of the PIP

claim when Wood’s counsel complained about bad faith, and that “a common law


                                            4
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 5 of 14




cause of action in Colorado for bad faith against the insurer” (¶ 142) exists when the

insurer unreasonably denies or delays PIP benefits. ECF# 1.

             In a diversity action, “the conflict-of-laws rules of the forum state”

apply. Kipling v. State Farm Mut. Auto. Ins. Co., 774 F.3d 1306, 1310 (10th Cir. 2014).

Thus, the court applies the conflict-of-laws rules of Kansas. Safeco argues Colorado

law is unavailable for the plaintiff’s Count VII. Characterizing this claim as a

contractual dispute, Safeco applies Kansas choice of law rules and finds that Missouri

law controls because the insurance policy was delivered to Kelley at her Missouri

address. “Consequently, there can be no bad faith claim asserted under Colorado

common law.” ECF# 18, p. 4. Safeco summarily contends that the plaintiff cannot

bring Count VII under Missouri or Kansas law.

             The plaintiff counters that his bad faith claim sounds in tort, not

contract, and that the law to be applied comes from where the tort occurred, i.e.,

Colorado, where he lives and has pursued full payment for expenses and losses some

of which were incurred in Colorado. The plaintiff relies on Goodson v. American

Standard Ins. Co. of Wisconsin, 89 P.3d 409, 414 (Colo. 2004), which recognizes an

action in tort for the insurer’s breach of the duty of good faith and fair dealing “in

unreasonably refusing to pay a claim” or delaying the payment. This decision

addressed recovery of emotional distress damages for the insurer’s denial of PIP

claims submitted by the plaintiff Goodson and her children under the insurance policy

of the named car owner, Chet Weber. Wood alternatively asserts he also has alleged a

valid claim for the denial and delay of PIP benefits entitling him to attorney’s fees,




                                            5
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 6 of 14




costs and interest under Kansas law. Wood, however, does not argue that he has

stated a claim for relief if the governing choice of law is Missouri.

             The Kansas Supreme Court has said the party advocating another forum’s

law bears the burden of showing that forum’s law applies and the failure to do so

“may justify a default to forum law.” In re K.M.H., 285 Kan. 53, 60, 169 P.3d 1025

(2007), cert. denied, 555 U.S. 937 (2008). The Tenth Circuit has found that under

Kansas law a bad faith claim against an insurer “’to establish an indebtedness outside

these [policy] limits arising from a breach of the insurer’s duty to exercise reasonable

care and good faith in settling a claim against the insured’” is an “’action [that]

sounds in contract.’” Moses v. Halstead, 581 F.3d 1248, 1251 (10th Cir. 2009) (quoting

Glenn v. Fleming, 247 Kan. 296, 799 P.2d 79, 89 (1990)); see Payless Shoesource, Inc.

v. Travelers Companies, Inc., 569 F.Supp.2d 1189, 1195 (D. Kan. 2008), aff’d, 585

F.3d 1366 (10th Cir. 2009); Mirville v. Allstate Indem. Co., 71 F.Supp.2d 1103, 1107

(D. Kan. 1999), aff’d, 10 Fed. Appx. 640, 2001 WL 280038 (10th Cir. Mar. 21, 2001).

Kansas courts apply two general rules for contractual disputes taken from the

Restatement (First) of Conflict of Laws (1934). Moses 581 F.3d at 1252 (citing ARY

Jewelers, L.L.C. v. Krigel, 277 Kan. 464, 85 P.3d 1151, 1161 (2004); Restatement

(First) of Conflicts of Laws §§ 332 and 358 (1934)). “When the question raised by the

contractual dispute goes to the substance of the obligation, Kansas courts apply the

primary rule contained in section 332, lex loci contractus, which calls for the

application of the law of the state where the contract is made. Moses, 581 F.3d at

1252 (citing in part See Layne Christensen Co. v. Zurich Canada, 30 Kan.App.2d 128,

38 P.3d 757, 766–67 (2002); Restatement (First) of Conflicts of Law § 358, Cmnt. b


                                            6
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 7 of 14




(1934). “In cases involving insurance policies, our courts have repeatedly held the

contract is made where the policy is delivered. See, e.g., Safeco Ins. Co. of America

v. Allen, 262 Kan. 811, 822, 941 P.2d 1365 (1997) (Missouri law controlled when policy

issued in Missouri) . . . .” Layne Christensen Co., 30 Kan. App. 2d at 144. When the

question raised in the contractual dispute “goes to the manner and method of

performance . . . [then] the law of the place of performance applies.” Moses, 581

F.3d at 1252.

                In Moses, Allstate insured the owner of the car involved in an accident

but which was operated by a third party. Allstate refused to settle a claim for

uninsured motorist benefits made by a passenger in the car. This policy had been

issued to the car owner in Kansas, and the passenger’s offer to settle and Allstate’s

refusal occurred in Kansas. The passenger sued and obtained a favorable judgment in

Missouri where the accident had occurred. The Missouri judgment was registered in

Kansas with an order of garnishment requested against Allstate for bad faith refusal to

settle. The trial court found that Missouri law applied and eventually granted

judgment for Allstate as the passenger had never been assigned the bad faith claim

from the insured. The Tenth Circuit discussed how Kansas state appellate panels had

struggled with deciding between the two general rules for contractual disputes and

noted that the Restatement recognized the same difficulty in applying these rules:

      The Restatement recognizes the difficulty in drawing a line between these
      concepts:
            [T]here is no logical line which separates questions of the obligation of
            the contract, which is determined by the law of the place of
            contracting, from questions of performance, determined by the law of
            the place of performance. There is, however, a practical line which is
            drawn in every case by the particular circumstances thereof. When the
            application of the law of the place of contracting would extend to the

                                             7
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 8 of 14




            determination of the minute details of the manner, method, time and
            sufficiency of performance so that it would be an unreasonable
            regulation of acts in the place of performance, the law of the place of
            contracting will cease to control and the law of the place of
            performance will be applied. On the other hand, when the application
            of the law of the place of performance would extend to a regulation of
            the substance of the obligation to which the parties purported to bind
            themselves so that it would unreasonably determine the effect of an
            agreement made in the place of contracting, the law of the place of
            performance will give way to the law of the place of contracting.
      Restatement (First) of Conflicts of Law § 358, Cmnt. b (1934) (emphasis
      added).

581 F.3d at 1252. The Tenth Circuit summarized the Kansas Court of Appeals’

discussion in Layne Christensen Co. regarding the two rules as applied in Novak v.

Mutual of Omaha Ins. Co., 29 Kan.App.2d 526, 28 P.3d 1033 (2001), rev. denied, 272

Kan. 1419 (Oct 30, 2001), and Aselco, Inc. v. Hartford Ins. Group, 28 Kan.App.2d 839,

21 P.3d 1011 (2001), rev. denied, 272 Kan. 1417 (Sep 26, 2001), and it concluded:

             The Kansas Supreme Court has not directly addressed whether the law of
      place of contracting or performance governs the question whether an injured
      party may, under Kansas law, bring an action for negligent or bad faith refusal
      to settle against a tortfeasor's insurance company in a garnishment action.
      Therefore, we “must predict what the Kansas Supreme Court would do if faced
      with the issue.” Westar Energy, Inc. v. Lake, 552 F.3d 1215, 1228 (10th
      Cir.2009).
             Based on the foregoing analysis, we predict that the Kansas Supreme
      Court would agree with the reasoning of Layne Christensen Co. and hold that
      whether Ms. Moses has a cause of action for negligent or bad faith refusal to
      settle against Allstate goes to the substance of Allstate's contractual duties
      rather than the manner of performance under the insurance policy. Therefore,
      the issue is governed by the law of the place where the contract was made, in
      this case Kansas. Accordingly, we reverse the district court's decision applying
      Missouri law to this issue.

Moses v. Halstead, 581 F.3d at 1253–54. Thus, the Tenth Circuit has predicted that

the Kansas Supreme Court would follow the law of the place of contracting on a claim

alleging an insurer’s bad faith refusal to settle. Moses precludes any notion of



                                           8
     Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 9 of 14




Colorado law applying here. And if strictly followed here, Moses calls for Missouri law

to apply.

             Though not cited by the plaintiff, the court appreciates that Colorado

law may “vest[] accident victims to whom PIP benefits are payable with third party

beneficiary status, thereby creating a direct contractual action against the PIP

insurer.” Fincher ex rel. Fincher v. Prudential Property And Cas. Ins. Co., No. 00-cv-

2098-REB, 2007 WL 2936312, at * (D. Colo. Oct. 9, 2007) (citing Krieg v. Prudential

Property and Cas. Ins. Co., 686 P.2d 1331, 1334 (Colo. 1984)), aff’d, 374 Fed. Appx.

833 (10th Cir. Aug. 20, 2010). The accident here, however, did not occur in Colorado,

and PIP coverage is not subject to an insurance policy issued under Colorado law.

Indeed, the plaintiff alleges in his complaint that he is “entitled to PIP benefits from

Safeco under Kansas law and Kelley’s insurance policy.” ECF# 1, ¶ 135. The Kansas

Automobile Injury Reparations Act (“KAIRA”) “mandates automobile liability insurance

which provides first-party coverage for personal injury protection (PIP) benefits for an

insured injured in an automobile accident.” Jerby v. Truck Ins. Exchange, 36

Kan.App.2d 199, 205, 138 P.3d 359 (2006). The plaintiff is seeking coverage as a first-

party insured under KAIRA, K.S.A. § 40-3109(a)(3). Thus, this is not an instance of any

contract being performed in Colorado.

             In sum, count seven fails to state a claim for relief insofar as Colorado

law is inapplicable here. The court will grant the plaintiff an opportunity to file a

motion to amend his complaint as to allege the facts to support a legal basis for

bringing such a claim under Kansas or Missouri law. Until that is done, the court will

not address whether such a claim can be brought under the law of either state.


                                            9
    Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 10 of 14




Count VIII—Spoliation

             Wood alleges that Safeco was on notice that he may pursue litigation

based on this accident and that Safeco and its affiliates had a duty to preserve all

information and evidence within its possession or control related to the accident

including the car and its “black box data.” Instead of preserving the vehicle and data,

Safeco knowingly, intentionally and with malice permitted the vehicle and data to be

lost and destroyed. The loss of this evidence impeded the plaintiff’s ability to

investigate and pursue all claims from the accident.

             Safeco seeks dismissal arguing Kansas law recognizes no general duty to

preserve possible evidence for a party to bring a future legal action against a third

party, and instead, requires “some special relationship or circumstance” giving rise to

a “duty to preserve evidence for the benefit of another.” ECF# 18, p. 6 (quoting

Koplin v. Rosel Well Perforators, Inc., 241 Kan. 206, 210, 734 P.2d 1177 (1987) (no

common-law duty to preserve evidence). “It is fundamental that before there can be

any recovery in tort there must be a violation of a duty owed by one party to the

person seeking recovery.” Id. at 212. Though Wood alleges his counsel sent written

correspondence to Safeco reminding it of the duty to preserve all information and

evidence, Wood fails to allege that Safeco ever agreed to preserve evidence. There

needs to be an agreement or an affirmative act or undertaking to indicate a

willingness to preserve evidence. Superior Boiler Works, Inc. v. Kimball, 292 Kan.

885, 897, 259 P.3d 885 (2011). Safeco further argues that Wood does not allege an

independent cognizable tort to support a claim for spoliation or any special

relationship with him. Safeco denies that there is any general duty or industry


                                           10
    Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 11 of 14




standard giving rise to a legal duty to preserve evidence here. And even if Wood could

allege such a duty, he has failed to allege any prejudice to the prosecution of his

claims here.

               In response, Wood clarifies that the loss of the vehicle and data box

interferes with his ability to bring claims against the vehicle’s manufacturer and

against the defendant Kelley, but not against Safeco. Wood does not allege how the

loss of the car and data box could be to Safeco’s advantage. Wood proposes three

possible sources for Safeco’s duty here to preserve evidence.

               First, he cites case law from Maryland and New York for a duty to

preserve when a person has been placed on notice that evidence is relevant to

litigation or when the parties should have known the evidence could be relevant to

anticipated litigation. Broccoli v. Echo Star Communications Corp., 229 F.R.D. 506,

510 (D. Md. 2005) (citing Zubulake v. UBS Warburg LLC, 2000 F.R.D. 212, 217-18

(D.D.N.Y. 2003)). Broccoli is an employment discrimination case in which the plaintiff

sought sanctions against the employer for failing to preserve employment-related

records. The trial court found for plaintiff, gave an “adverse inference” instruction to

jury, and granted costs and fees as a Rule 37 discovery sanction. This case does not

lay out a legal duty giving rise to independent tort claim for spoliation. Instead, it

discusses an employer’s duty to preserve employment related records when the

employer has reason to anticipate an employee may have a Title VII claim against the

employer. Not only is this case law factually distinguishable on obvious grounds, first-

party and not third-party litigation, it does not supply a legal duty cognizable here

consistent with Kansas law. See Nkemakolam v. St. John’s Military School, 890


                                           11
    Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 12 of 14




F.Supp.2d 1260, 1265 (D. Kan. 2012) (“Acknowledging awareness of this [that “parties

to litigation are routinely ‘informed not to destroy any evidence,’”] is not, in and of

itself, sufficient to establish the kind of duty necessary to create an independent

cause of action for spoliation.”).

             Second, Wood points to the Kansas Supreme Court in Koplin reserving

the possible tort of spoliation claim when “the defendants or potential defendants in

in the underlying cases destroyed the evidence to their own advantage.” 241 Kan. at

213. Under this possible exception, Wood says he has “alleged facts [that] give rise to

a cognizable claim of negligent or intentional interference with a prospective civil

action by spoliation of evidence.” ECF# 31, pp. 8-9. This conclusory argument does

not show his alleged claim to be outside the general holding in Koplin. His complaint

is devoid of any allegation about how the loss of the car and data box would be to

Safeco’s advantage. He does not suggest in his brief that he can allege this

circumstance. Instead, the plaintiff only argues the lost evidence precludes his claims

against manufacturers and may prejudice his case against Kelley in depriving him of

additional evidence. The court finds no Kansas law to support a claim for tort of

spoliation on these alleged facts.

             In Koplin, the Court emphasized the third-party character of the

litigation by holding that, “[t]o adopt such a tort and place a duty upon an employer

to preserve all possible physical evidence that might somehow be utilized in a third-

party action [here a product liability action against the clamp manufacturer and

distributors] by an injured employee would place an intolerable burden upon every

employer.” 241 Kan. at 212. The employee’s claims under workers’ compensation


                                           12
    Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 13 of 14




laws did not trigger such a duty, and there were no “special circumstances or

relationships” to create a duty to preserve the clamp. Id. at 213. “We conclude that

absent some independent tort, contract, agreement, voluntary assumption of duty, or

special relationship of the parties, the new tort of “the intentional interference with

a prospective civil action by spoliation of evidence” should not be recognized in

Kansas.” Id. at 215. The holding in Koplin precludes finding a duty to preserve

evidence on the facts as alleged by Wood.

             Finally, Wood asserts his “status as a catastrophically injured permissive

passenger in the insured vehicle” as creating a special relationship with Safeco and a

corresponding duty to preserve evidence as a “matter of public policy.” ECF# 31, p. 9.

Wood does not assert any legal authority for his position, and his only argument is

that without such a duty then Safeco would be “free to lose, alter, or destroy all

vehicles involved in crashes before giving injured parties a reasonable opportunity to

inspect, to take photos, and to copy the black box data.” Id. The plaintiff comes

forward with no legal authorities or arguments for believing such a relationship would

be recognized under Kansas law as creating a duty to preserve evidence. The plaintiff

does not allege evidence of Safeco agreeing or actual undertaking to preserve the

vehicle and black box. Superior Boiler Works, Inc., 292 Kan. at 897. The Kansas

Supreme Court in Superior Boiler Works, Inc. discussed what special relationships

could give rise to this duty to preserve evidence, and none of them resemble what

Wood is arguing here. 292 Kan. at 898. Most jurisdictions fail to recognize an

actionable claim for spoliation of evidence against an insurance company for not

preserving evidence from an accident scene for third-party litigation. See Johnson v.


                                          13
    Case 2:20-cv-02222-SAC-KGG Document 43 Filed 03/17/21 Page 14 of 14




Liberty Mut. Fire Ins. Co., 653 F.Supp.2d 1133, 1138-39 (D. Colo. 2009), aff’d 648

F.3d 1162 (10th Cir. 2011). The court denies the plaintiff’s request to await dismissal

until discovery is conducted on what has happened to the vehicle and the black box.

In its ruling, the court accepted the plaintiff’s allegations as true, and discovery will

not change the court’s finding that Kansas law does not recognize a duty on Safeco to

preserve evidence on the facts as alleged. Count eight is dismissed for failure to state

a claim for relief.

              IT IS THEREFORE ORDERED that Kelley’s motion to stay/dismiss (ECF# 20)

is denied as moot;

              IT IS FURTHER ORDERED that Safeco’s motion to dismiss Counts Seven

(bad-faith denial of PIP benefits under Colorado law) and Eight (spoliation) (ECF# 18)

is granted, but the plaintiff may seek leave to amend Count Seven.

              Dated this 17th day of March, 2021, Topeka, Kansas.


                                          /s Sam A. Crow___________________
                                          Sam A. Crow, U.S. District Senior Judge




                                            14
